Citation Nr: 9935874	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer of the 
lip, face, chest, and ears, variously diagnosed as basal cell 
or squamous cell skin cancer and actinic keratosis, due to 
herbicide exposure.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a low back 
disorder, currently diagnosed as probable degenerative disc 
disease with nerve impingement and mild degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in 
Montgomery, Alabama, in September 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

The issues of entitlement to service connection for skin 
cancer and for a low back disorder will be discussed below, 
the remaining issue of entitlement to service connection for 
a hearing loss disability will be discussed only in the 
REMAND section of this Board decision.



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's currently diagnosed skin cancer is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam, nor is it shown to be etiologically 
or causally related to active duty service.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic low back 
disorder.

4.  The medical evidence does not relate the current lumbar 
spine disorder with any event or occurrence on active duty 
service.

5.  The veteran has not submitted evidence of a medical nexus 
between the claimed in-service treatment for a low back 
injury and the currently-diagnosed lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for skin cancer of the 
lip, face, chest, and ears, variously diagnosed as basal cell 
or squamous cell skin cancer and actinic keratosis, due to 
herbicide exposure is not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307(a), 3.309(e) (1999).

2.  The claim for entitlement to service connection for a low 
back disorder, currently diagnosed as probable degenerative 
disc disease with nerve impingement and mild degenerative 
arthritis of the lumbar spine, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The Board further notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  To rebut this presumption, there must be clear 
and unmistakable evidence demonstrating that the disability 
existed before service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 1999).  A pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1999).  

I.  Entitlement to Service Connection for Skin Cancer Due to 
Herbicide Exposure

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  Significantly, the Secretary recently found that 
skin cancer, including malignant melanoma, basal cell 
carcinoma, and squamous cell carcinoma, specifically did not 
warrant a presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam Era.  See Notice, 64 Fed. Reg. 211 (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The first mention of any type of skin disorder in the claims 
file appears in a November 1992 private treatment note.  At 
that time, the veteran sought treatment for a two month 
history of an area on the anterior tip of his nose.  The 
diagnosis was actinic keratotic lesion and the treating 
physician noted that he removed the lesion in its entirety.  
In early December 1996, the veteran sought treatment for a 
several week history of a lesion on the lower lip.  A 
December 1996 pathology report indicated that the veteran had 
squamous cell cancer of the lower lip.  In June 1997, he 
filed the current claim.

In an August 1997 VA skin examination report, the veteran 
related that he developed some skin lesions ten to twelve 
years previously.  He indicated that he had been diagnosed 
with cancer of the right ear, lip, right forearm, and chest.  
He conceded a lot of sun exposure.  Physical examination 
revealed that the veteran had multiple flat and raised 
lesions of the dorsum of the right forearm, and dorsum of the 
right hand.  He had a small lesion on the left side of the 
lip and raised lesions on the right arm and hand, chest, and 
right ear.  Multiple areas on his arms were noted to be 
actinic keratosis.  There were no nervous manifestations.  
The final diagnoses included multiple probable basal cell or 
squamous cell skin cancers.

In a September 1999 hearing before the Board, the veteran 
testified that he claimed the skin cancer as due to Agent 
Orange and on a direct basis.  He remarked that the skin 
cancer first manifested approximately eight years previously.  
He reflected that he when he bumped his arm in service he 
would bruise, but denied noticing any abnormal skin problems 
when he returned from Vietnam.  He related that if he bumped 
his skin, a hematoma would develop and then go away and leave 
a scar, mostly on his arms and legs.  He had been told by 
three different doctors that he had melanoma cancer but none 
were able to positively relate it to a specific time frame.  
He had received no treatment for any skin disorder from the 
time of discharge until eight years previously.

After a careful review of the file, the Board finds that 
there is no post service clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  Significantly, the 
currently-diagnosed squamous cell skin cancer and actinic 
keratosis are not diseases which warrants service connection 
on a presumptive basis for exposure to Agent Orange.  
38 C.F.R. § 3.309 (1999).  Moreover, because the Secretary 
recently specifically excluded skin cancers, including 
melanoma, basal cell, and squamous cell, from the diseases 
for which presumptive service connection on the basis of 
Agent Orange exposure is warranted, the claim must be denied 
as it is not well grounded.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

In addition, the claim must be denied on a direct basis 
because there is no medical opinion, or other competent 
evidence, linking the skin disorder with any in-service 
occurrence or event.  Specifically, there was no mention of 
any skin cancer in service, nor has any medical examiner 
attributed the skin cancer to his active service, nor did 
they indicate evidence that it was of long standing duration.  
Thus, a direct causal link between the veteran's skin cancer 
and exposure to Agent Orange or active duty service has not 
been demonstrated.  The Board has thoroughly reviewed the 
claims file and finds no evidence of any plausible claim, nor 
any claim for which entitlement is permitted under the law.

II.  Entitlement to Service Connection for a Low Back 
Disorder

The veteran maintains, in essence, that he is entitled to 
service connection for a low back disorder because he injured 
his low back while on active service when a box of ammunition 
fell on him.  He asserts that this caused the current 
disorder with respect to his lumbar spine.

A review of the service medical records reveals no 
complaints, symptomatology, or findings of a chronic lumbar 
spine disorder.  The July 1969 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
spine.  In addition, there is no indication of any in-service 
history of an injury to the low back.

Post service medical records are negative for treatment or 
diagnosis of a low back disorder for many years after service 
separation.  In June 1997, the veteran filed the current 
claim.  In an August 1997 VA spine examination report, the 
veteran related that an ammunition box fell and hit him on 
the lower back.  He complained of intermittent pain, 
especially with sudden movement, and his legs going numb.  He 
could not lift, had no radiation of the pain, stairs were 
difficult, and he could walk and run.  Physical examination 
revealed that his gait was normal, he could stand on heels 
and toes without difficulty, he had negative straight leg 
raises, and he had no tenderness of the lumbar spine.  There 
were no postural abnormalities, no fixed deformities, and the 
musculature was normal.  Range of motion was forward flexion 
to 95 degrees, backward extension to 35 degrees, and 
bilateral flexion and bilateral rotation to 35 degrees.  
There was no pain with any range of motion.  Sensation, deep 
tendon reflexes, and motor assessment were normal.  X-rays 
revealed mild degenerative arthritic changes with anterior 
and lateral vertebral body spurring.  The final diagnoses 
included probable degenerative disc disease of the lumbar 
spine with nerve impingement, and mild degenerative arthritis 
of the lumbar spine.

At a hearing before the Board, the veteran testified that he 
injured his back in service when a case of ammunition fell on 
him.  He indicated that he did not seek treatment for the 
injury at the time because he was on a boat and could not 
leave.  He related that he sought treatment several days 
later and was placed in the hospital for a week because of 
bruising on his back and a tingling sensation in his legs.  
He maintained that he had had problems with his back since 
that time.  At the time of the hospitalization, he reflected 
that he was treated with a back brace and started on 
intravenous.  He admitted that he had no further treatment 
after that and his back did not bother him any more.  

The veteran noted that after service he had a job-related 
physical but his back was not bothering him at the time; 
however, he was told that his "Ferguson angle" was not in 
line.  He thought that the physical took place in 1972 and 
the doctor did not recommend any particular treatment.  The 
veteran related that he told the examiner about the in-
service injury but the examiner did not indicate a 
relationship between the injury and the clinical findings.  
The veteran admitted that he did not have any further 
treatment until he had his VA examination in connection with 
the claim; however, he remarked that he experienced symptoms 
of numbness and tingling in his legs throughout the years.  
He reflected that he lost the feelings in his legs one time 
while working as a firefighter and was off for two days but 
did not seek treatment.  Otherwise, he took an aspirin every 
once in a while and maybe Tylenol.  

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current lumbar spine disorder with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that his claimed 
injury in service is related to the current lumbar spine 
disorder.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his chronic lumbar spine disorder with 
an event or incurrence while in service, will not constitute 
a well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

This finding is supported by the veteran's service medical 
records which showed a normal clinical evaluation of his 
spine at the time of separation.  Further, there is no 
evidence of an in-service back injury, as claimed by the 
veteran. Moreover, the post-service medical records are 
negative for treatment or diagnosis of a low back disability 
until many years after service separation and there is no 
evidence that he is receiving current treatment for a low 
back disorder.  In addition, the Board notes that at the time 
of the VA examination the veteran mentioned an in-service 
injury but this was well after he had filed his claim.  Prior 
to that time, there is no evidence of treatment for a low 
back disorder.  Further, at the hearing before the Board, the 
veteran acknowledged that he did not seek treatment for a low 
back disorder between 1972 and his VA examination in 1997.  
Finally, the VA examining physician did not attribute the 
veteran's lumbar spine disorder to military service.  For all 
those reasons, the veteran's claim for entitlement to service 
connection for a low back disorder, currently diagnosed as 
probable degenerative disc disease with nerve impingement and 
mild degenerative arthritis of the lumbar spine, is not well-
grounded as he has not submitted any competent evidence to 
demonstrate a medical nexus.  Arthritis was not demonstrated 
within 1 year following service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The Board is, of course, aware that the veteran has related 
the fact that no medical records exist pertaining to this 
injury because he could not seek treatment for several days 
but was ultimately hospitalization, which does not appear in 
the service medical records.  However, in the absence of 
clinical documentation of such an injury and hospitalization, 
combined with the fact that the separation examination and 
other service medical records show no treatment for a back 
injury or related complaints, the Board must find that for 
well-grounded purposes, in-service incurrence of a low back 
disorder as demonstrated by the pertinent medical evidence is 
not shown.  The veteran is competent to assert for well-
grounded purposes in-service incurrence by his claim of the 
injury; however, as to this claim, the combination of a lack 
of clinical documentation of the injury in service and nexus-
type medical evidence for the same is sufficient to not well-
ground the claim.

The Board has also considered the veteran's written 
statements and sworn testimony that he has continually 
suffered from a low back disorder since separation from 
service in 1969.  Although the veteran's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no continuing findings indicative of the claimed 
disability.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current medical pathology, 
as well as to medical causation of any current disabilities.  
Id.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for the disability claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for well grounded claim.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to service connection for skin cancer of the lip, 
face, chest, and ears, variously diagnosed as basal cell or 
squamous cell skin cancer and actinic keratosis, due to 
herbicide exposure is denied on the basis that the claim is 
not well grounded.

Entitlement to service connection for a low back disorder, 
currently diagnosed as probable degenerative disc disease 
with nerve impingement and mild degenerative arthritis of the 
lumbar spine, is denied on the basis that the claim is not 
well grounded.


REMAND

As to the remaining issue, it is the conclusion of the Board 
that some additional development is indicated to clarify the 
record and evidence currently in the claims folder.  It is 
noted that the RO has undertaken some development, and has 
essentially concluded that the claim is well grounded as the 
development was order.  It is not clear that the appellant 
has been fully informed of evidence needed to complete his 
claim, leading to additional development of this issue.

Service medical records are significant for a finding of high 
frequency hearing loss on the veteran's entrance examination.  
The separation examination reveals normal hearing and there 
is no evidence of in-service treatment of or diagnosis of a 
hearing loss disability.  There was, however, some change in 
the readings at the lower frequencies, while the high 
frequency hearing loss was not noted.  The most recent VA 
examination reveals evidence of hearing loss.  It is not 
explained, however, whether current hearing loss might be 
related to service or to some other etiological cause.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, with the veteran's 
assistance as needed, attempt to obtain 
copies of all medical treatment for 
defective hearing, to include pre-service 
as well as any additional post-service 
records not already associated with the 
claims file.  To the extent possible, the 
records obtained should include any 
opinions rendered as to the onset of any 
defective hearing that was present, as 
available.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159 (1999).

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Then, and whether records are 
obtained or not, the veteran should be 
scheduled for a complete audiometric 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review.  

After reviewing the claims file and 
examining the veteran, the examiner 
should enter an opinion as to the most 
likely etiology of any defective hearing 
found.  Specifically, it should be 
indicated: (a) whether there is current 
evidence of a bilateral hearing loss; 
(b) if so, when was a hearing loss 
disability first clinically manifested; 
(c) whether there was any increase in the 
apparent pre-service hearing loss 
pathology during service; and, (d) if so, 
whether the increase was due to "natural 
progress" or some in-service 
aggravation.  

If there has been no increase in the 
underlying pathology during service, when 
compared with pre-service findings, that 
matter should be clearly set forth as 
well.  The examiner is also requested to 
render an opinion on whether the 
defective hearing (if found) is more 
likely related to noise exposure during 
service, noise exposure after service, 
age, congenital defect, or some other 
cause.  If a determination can not be 
made without resort to speculation, that 
matter should also be set forth in the 
claims folder. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a bilateral hearing loss 
disability.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal






